Citation Nr: 1231944	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  04-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for arthritis of the arms.

6.  Entitlement to service connection for arthritis of the legs and knees.

7.  Entitlement to service connection for arthritis of the hands.

8.  Entitlement to service connection for arthritis of the wrists.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to August 1969.  

This matter originally came to the Board of Veterans Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a back disability.  

In a May 2007 decision, the Board reopened the claim of service connection for a back disability and remanded the matter for additional evidentiary development.  In a September 2008 decision, the Board denied service connection for back disability.  

The appellant appealed the Board's September 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in July 2009, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a July 2009 order, the Court granted the motion, vacated the Board's September 2008 decision, and remanded the matter to the Board for readjudication.  In December 2009, the Board remanded the matter to the RO for additional evidentiary development.  

While the appellant's claim of service connection for a back disability was pending before the Board and the Court, the appellant continued to file numerous additional claims at the RO.  In an October 2009 rating decision, the RO denied service connection for hypertension, colon cancer, prostate cancer, and arthritis of the arms, legs, knees, hands, and wrists.  The appellant appealed.  In May 2011, the Board remanded the matter for additional evidentiary development and due process considerations.  

In April 2012, the Board granted a motion submitted by the appellant's attorney for a 60-day extension of time to submit additional evidence and argument.  In July 2012, nearly one month after the expiration of the 60-day period, the appellant's attorney submitted additional argument in support of the appeal.  

The Board notes that in a September 2011 letter, the appellant's attorney indicated that the appellant wished to withdraw his request for a Board hearing in connection with his appeal.  

In a July 2012 statement, the appellant's attorney raised a claim of entitlement to service connection for cervical disc disease.  A review of the record contains no indication that the RO has addressed this claim.  Therefore, it is referred for appropriate action.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

Colon cancer and prostate cancer

The appellant seeks service connection for colon cancer and prostate cancer.  He contends that both conditions are causally related to his exposure to Agent Orange in Vietnam.  

Because the record on appeal shows the appellant served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides absent affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Although the law provides a rebuttable presumption of service connection for prostate cancer in veterans exposed to an herbicide agent during active service, the record in this case contains no probative evidence that the appellant currently has prostate cancer.  38 C.F.R. § 3.309(e) (2011).  Indeed, the appellant was afforded a VA medical examination in October 2008 at which he indicated that he was unaware of having been diagnosed as having prostate cancer.  Moreover, after examining the appellant and reviewing his medical records, the examiner concluded that the was no medical basis for a current diagnosis of prostate cancer.  Since that time, neither the appellant nor his attorney has submitted or identified additional medical evidence of a diagnosis of prostate cancer.  

With respect to the appellant's claim of service connection for colon cancer, the record shows that in January 2007, more than thirty-seven years after his separation from service, the appellant was diagnosed as having invasive moderately differentiated adenocarcinoma of the colon.  The record currently available to the Board, however, contains no indication that the appellant's colon cancer is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  

Absent evidence of a current diagnosis of prostate cancer or any indication that the appellant's colon cancer is causally related to service, there is no basis upon which to award service connection for either disability.  The Board observes that the appellant's attorney has submitted no argument with respect to either claim.  

Although the record currently available to the Board contains no indication that the appellant currently has prostate cancer or that his current colon cancer is related to service, the Board notes that in connection with both claims, the appellant requested that the RO obtain clinical records from the Dallas VA Medical Center.  Although the RO and the October 2008 VA medical examiner have apparently reviewed these records, unfortunately, they have not been associated with the record on appeal, including the claims file or the appellant's Virtual VA file.  Rather, the record on appeal contains only a handwritten note, apparently from RO personnel, indicating that records from the North Texas Health Care System (including the Dallas VAMC) corresponding to the period from April 1999 to May 2009 were reviewed in the Compensation and Pension Records Interchange (CAPRI) program, but were not associated with the claims file as there were "too many to print."  

To ensure the Board's decision is based on a complete record, a remand is necessary so that the records discussed above can be associated with the record on appeal, either the paper claims folder or the Virtual VA file.  38 C.F.R. § 3.159(c)(2) (2011).  

Back disability, hypertension, and arthritis of the arms, legs and knees, hands, and wrists

With respect to the remaining claims on appeal, the appellant's attorney has requested a remand in order to obtain additional VA medical examinations and opinions.  

The appellant claims that he developed a back disability, as well as arthritis of the arms, legs, knees, hands, and wrists as a result of the trauma he sustained in an October 1968 grenade blast.  The appellant claims that his current hypertension is causally related to his service-connected diabetes mellitus.  

With respect to his claim of service connection for a back disability, the appellant was most recently afforded a VA medical examination in November 2011.  After examining the appellant, reviewing his records in detail, and considering the appellant's reported history, the examiner concluded that the impact of the grenade blast in service did not lead to the appellant's current back disability.  The examiner did not, however, comment on whether the appellant's current back disability is causally related to or aggravated by his service-connected disabilities, including multiple shell fragment wound scars, as requested by the Board's prior remand instructions.  To ensure that VA's duty to assist has been met, therefore, the Board finds that another medical examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

With respect to the claim of service connection for hypertension, in January 2008, the appellant was afforded a VA medical examination at which he was diagnosed as having benign essential hypertension, unrelated to diabetes mellitus.  The examiner, however, did not provide a rationale for his opinion.  Under these circumstances, a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, even when it was not required by law, it must ensure that the examination or opinion is adequate); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion is entitled to no weight if it contains only data and conclusions without supporting rationale).  

With respect to his claims of service connection for arthritis of the arms, legs, knees, hands, and wrists, the appellant has not yet been afforded a VA medical examination.  Given the evidence of record, an examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that complete clinical records from the North Texas Health Care System (including the Dallas VAMC) corresponding to the period from April 1999 to the present are associated with the record on appeal.  

2.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the nature and etiology of his current back disability.  After examining the appellant and reviewing the claims folder, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that any current back disability identified on examination is causally related to the appellant's active service or any incident therein, to include being thrown to the ground by the force of a grenade explosion in October 1968.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current back disability is causally related to or aggravated by any of the appellant's service-connected disabilities, including multiple shell fragment wound scars.  A complete rationale for any opinion expressed must be provided.

3.  The appellant should be afforded a VA medical examination for the purpose of determining the etiology of his hypertension.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's hypertension is causally related to his active service or any incident therein, or is causally related to or aggravated by the appellant's service-connected disabilities, including diabetes mellitus.  

4.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the nature and etiology of his claimed arthritis of the arms, legs and knees, hands, and wrists.  After examining the appellant and reviewing the claims folder, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that any current arthritis of the arms, legs and knees, hands, and wrists identified on examination is causally related to the appellant's active service or any incident therein, to include the October 1968 incident in which he sustained shell fragment wounds in a grenade explosion.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current arthritis of the arms, legs and knees, hands, and wrists is causally related to or aggravated by any of the appellant's service-connected disabilities, including multiple shell fragment wound scars.  A complete rationale for any opinion expressed must be provided.

5.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


